Citation Nr: 1440313	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-45 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an extension of the delimiting date for education assistance benefits under Title 38 of the United States Code, Chapter 30 (Montgomery GI Bill), beyond November 7, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from July 1993 to November 1995. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal of an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Educational Center in Muskogee, Oklahoma.

In May 2011, the appellant, along with his wife, proffered testimony before the undersigned Veterans Law Judge (VLJ), at the Oakland, California, RO.  A transcript of that hearing was prepared and has been included in the claims folder for review. 

Upon review of the available records, the Board, in September 2013, determined that additional development was necessary prior to the issuance of decision on the merits of the appellant's claim.  Hence, the claim was returned to the RO for development.  The claim has since been returned to the Board for review.  

Regrettably, for the reasons indicated below, the appeal must again be remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

As reported above, in September 2013, the Board remanded the claim for the purpose of obtaining additional documents and information with respect to the appellant's contentions.  The RO was asked to do as follows:

1.  The RO must issue to the appellant a corrective notice letter in accordance with 38 C.F.R. § 21.1031 (2013).  The appellant's education folders should be reviewed and all notification requirements and development procedures contained in 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 (2007) and (2013) should be completed.

2.  The RO should take appropriate action to associate with the education file the appellant's vocational rehabilitation folder.

3.  The RO should take appropriate action to associate with the education file the appellant's claims file (which will allow the Board to see the disabilities for which the appellant is service connected, along with their evaluations).

4.  The RO should contact the appellant and ask him to inform VA of the names, addresses, and dates of treatment from medical professionals who treated his various disorders from 1995 to the present time so that VA may attempt to obtain these records.  The appellant is asked to cooperate in this endeavor.  Copies of the medical records from all sources, including VA records, (not already in the claims file) should then be requested.  Any response received should be memorialized in the appellant's claims file.  All records obtained should be added to the claims file.  If requests for any private or non-VA government treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2013).

5.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review. 

A review of the available records indicates that the Muskogee RO (the Education Office) sent a letter to the appellant asking that he provide the names and addresses of any health care professional who may have provided treatment to him during the period extending from 1995 to 2005.  The records do not show that the appellant ever responded to the request for information.  The available records further show that the Muskogee RO reduced to paper the appellant's vocational rehabilitation assistance folder and inserted it into the education file for review.  Also of record are at least some of the appellant's medical records.  

Nevertheless, there is no copy, either in the current education file or the electronic files, that shows that the appellant was provided with a corrective notice letter in accordance with 38 C.F.R. § 21.1031 (2013), as requested by the Board.  Additionally, when the Board reviewed the electronic records of the appellant, the Board found that the Supplemental Statement of the Case that was issued in March 2014 was not shown.  Moreover, other records that are in the educational file, such as the letter requesting information from the appellant dated January 2014, are not in the electronic file.  Also, electronic records showing rating decisions and other medical records have not been reduced to a paper copy.  Additionally, electronic mail notes in the education file, such as the one dated March 19, 2014, indicates that the Muskogee RO Education Office never was able to obtain the appellant's complete claims file - thus suggesting that it may not have reviewed a complete record prior to the issuance of the Supplemental Statement of the Case of March 28, 2014.  

It is also a concern of the Board that the Muskogee RO specifically noted, in its letter of January 10, 2014, that:

	. . . The MGIB program is separate from the Vocational Rehabilitation & Employment (VR& E or Chapter 31) program and Compensation and Pension Program.  Therefore, information you may have submitted to VR&E or Compensation and Pension is not automatically associated with your MBIG record.  

Because it is not clear to the Board whether it has all of the records before it and whether the RO has considered all of the available evidence located in the appellant's various records, either in paper form or in an electronic format, it is the conclusion of the Board that the claim must be returned to the RO so that additional clarification and development may occur.  Such an action will ensure that all of the records are before the RO and the Board so that they may all be reviewed before a determination is made as to whether the appellant's delimiting date may be extended.  To do otherwise might adversely affect the appellant and such action would not withstand judicial scrutiny.  Hence, the claim is remanded once again for the following actions.  

1.  The RO must issue to the appellant a corrective notice letter in accordance with 38 C.F.R. § 21.1031 (2013).  The appellant's education folders should be reviewed and all notification requirements and development procedures contained in 38 C.F.R. §§ 21.1031, 21.1032, 21.1033 (2007) and (2013) should be completed.

2.  The RO should take appropriate action to associate with the education file the appellant's complete claims file (which will allow the Board to see the disabilities for which the appellant is service connected, along with their evaluations).  The compilation of these records will also allow the Board to seek further review from medical sources as to whether, during the period in question, the appellant was physically and/or mentally incapable of attending/completing classes and training during this period.  

3.  Once again the RO should contact the appellant and ask him to inform VA of the names, addresses, and dates of treatment from medical professionals who treated his various disorders from 1995 to the present time so that VA may attempt to obtain these records.  The appellant is asked to cooperate in this endeavor.  The RO is instructed to inform the appellant that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, the appellant should be advised that his lack of cooperation and the lack of any additional supporting documents from him may detrimentally affect his claim for benefits.  All obtained evidence should be included in the claims folder for future review.  If no additional evidence is received, this should be noted in the claims folder.  If requests for any private or non-VA government treatment records are not successful, the RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159 (2013).

4.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this remand.  The RO is hereby put on notice that it must specifically note in the record that it has obtained all of the appellant's files and that all of the files will be forwarded to the Board for review in conjunction with this appeal.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



